HARVEY, Senior Judge, with whom Judge CURRIE joins,
concurring in the result.
I agree with the majority that no relief is warranted for the staff judge advocate’s (SJA) erroneous failure to include appellant’s forty-four days of pretrial restriction to Fort Stewart in his post-trial recommendation (SJAR). I respectfully disagree with the majority opinion’s requirement for “material prejudice” rather than the lower “colorable showing of possible prejudice” threshold articulated in United States v. Wheelus, 49 M.J. 283, 285 (C.A.A.F.1998), for SJAR errors.
The majority errs by holding that we are constrained to apply a plain error test in all cases involving post-trial processing errors not raised by trial and/or appellate defense counsel. It is well settled that Courts of Criminal Appeals are not constrained by the plain error doctrine. See United States v. Armstrong, 54 M.J. 51, 53 (C.A.A.F.2000); United States v. Powell, 49 M.J. 460, 464 (C.A.A.F.1998); United States v. Claxton, 32 M.J. 159, 162 (C.M.A.1991). In United States v. Finster, our superior court stated:
The Court of Criminal Appeals may address prejudicial errors on its own motion and is not limited to the matters, if any, discussed in appellee’s submission to that court. We note that under Article 66(c), UCMJ, the Courts of Criminal Appeals “may affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as it finds correct in law and fact and determines, on the basis of the entire record, should be approved.” Although the Courts of Criminal Appeals in appropriate cases may rely on the failure of the accused to identify prejudicial error as a basis for denying relief, it is well established that Article 66(c) establishes an affirmative obligation on those tribunals to review the record and reach their own independent conclusion as to whether the findings and sentence should be affirmed. Nothing in either Article 66(c) or Article 59(a) precludes the Courts of Criminal Appeals from identifying prejudicial error without regard to the nature or quality of an accused’s submission on appeal.
51 M.J. 185, 188 (C.A.A.F.1999) (citations omitted). Unlike our superior court, we are required to conduct “an independent review of the entire record,” and “review errors that are ... not raised at trial [or on appeal] and determine their impact, if any, on an appellant’s ‘substantial rights.’ ” Powell, 49 M.J. at 464; see also Claxton, 32 M.J. at 162.
The majority also misinterprets the meaning and holding of United States v. Wellington, 58 M.J. 420 (C.A.A.F.2003), and Wheelus. First, Wellington should not be read more broadly than justified by its facts and holding. In Wellington, the SJA misinformed the convening authority of Wellington’s prior disciplinary record and about his pretrial restriction. Wellington’s trial defense counsel did not object to or explain the errors. Appellate defense counsel noted the error before this court and argued that the error prejudiced Wellington. This court issued a summary affirmance instead of “articulat[ing] reasons why there is no prejudice.” Wheelus, 49 M.J. at 289. Our superior court, which is bound by the plain error doctrine and Article 59(a), UCMJ, tested for plain error and found it: It concluded the errors were plain and obvious and resulted in material prejudice to Wellington’s substantial right to an accurate SJAR. Wellington, 58 M.J. at 427 (citing Powell, 49 M.J. 460). Our superior court did not have the occasion to discuss the standards of review or the responsibilities of the Courts of Criminal Appeals regarding post-trial processing errors.
Second, our superior court’s holding in Wheelus is based on the responsibilities of the Courts of Criminal Appeals under both Articles 59(a) and 66(c), UCMJ. Wheelus explained why a “colorable showing of possible prejudice” is the standard for evaluating prejudice in SJAR-error cases:
Because clemency is a highly discretionary Executive function,1 there is material prej*652udice to the substantial rights of an appellant if there is an error and the appellant “makes some colorable showing of possible prejudice.” See [United States v.] Chatman, 46 M.J. [321,] 323-24 [(C.A.A.F.1997)]. If the appellant makes such a showing, the Court of Criminal Appeals must either provide meaningful relief or return the case to the Judge Advocate General concerned for a remand to a convening authority for a new post-trial recommendation and action.
Lastly, there are those cases where an appellant has not been prejudiced, even though there is clearly an error in the post-trial proceedings. If that be the case, then the Courts of Criminal Appeals preferably should say so and articulate reasons why there is no prejudice.
Wheelus, 49 M.J. at 289. By stating in Wheelus that “an appellant must allege prejudice as a result of the error” and “show what he would do to resolve the error if given such an opportunity,” id. at 288, the court intended that appellate defense counsel assist the court in its determination of the existence of a colorable showing of possible prejudice. Rather than increasing the threshold for relief as the majority has done, a preferable alternative would be to specify this issue,2 review whatever appellate defense counsel provide to the court, and then apply the colorable showing of possible prejudice standard.
I presume appellate defense counsel are competent until given reason to believe otherwise. Accordingly, I presume that they did not raise the SJAR error in this case because they knew they could not make a colorable showing of possible prejudice based on this error and the facts of this case. See Wheelus, 49 M.J. at 285 (holding no relief for SJAR’s failure to include approximately six months of pretrial restriction to a short list of on-post facilities in Germany). Similarly, after completing my own independent review of the record and applying Articles 59(a) and 66(c), UCMJ, I have determined that the error did not create a “colorable showing of possible prejudice,” and therefore concur with the majority’s decision to deny relief. See United States v. Lee, 52 M.J. 51, 53 (C.A.A.F.1999) (stating that the facts of the situation negated the need to “speculate about what the convening authority might have done if defense counsel had” submitted different matters); see generally United States v. Ginn, 47 M.J. 236, 248 (C.A.A.F.1997) (third Ginn principle).
In conclusion, the fact that appellate defense counsel did not raise the error or allege prejudice does not reheve us of our Article 66(c), UCMJ, responsibilities as explained by Wheelus, nor does the majority cite any case that permits us to do so.

. Congress entrusted clemency to the convening authority as the party "best qualified and in the best position to obtain and evaluate information relevant to clemency — such as the accused’s conduct while in confinement, personal financial burdens confronting the accused or his family, and his present mental and physical condition.” United States v. Healy, 26 M.J. 394, 396 (C.M.A. *6521988). "It has long been asserted that an accused’s best chance for post-trial clemency is the convening authority.” Wheelus, 49 M.J. at 287 (citing United States v. Wilson, 9 U.S.C.M.A. 223, 226, 26 C.M.R. 3, 6, 1958 WL 3280 (1958)).


. See, e.g., United States v. Lange, 53 M.J. 245 (C.A.A.F.2000) (summary disposition) (remanding case to Navy-Marine Corps Court of Criminal Appeals to consider issue pertaining to SJAR error specified by Court of Appeals for the Armed Forces); United States v. Sylvester, 47 M.J. 390 (C.A.A.F.1998) (listing specified issues regarding defense counsel’s post-trial performance).